Title: To James Madison from James C. Mountflorence, 17 May 1801
From: Mountflorence, James C.
To: Madison, James


SirParis 17h. May 1801
The Maryland arrived at Havre the 9th. inst. Mr. Dawson repaired to this Place on 13th. By his Request I communicated to the private Secretary of the Minister of Exterior Relations, the same Night, his Arrival, & that he had Despatches from Government to deliver. The Minister who was at his Seat in the Country returned the next day, and received with great Politeness Mr. Dawson. We all hope & believe that the modified Ratification of the late Convention will be adopted by this Government.
I have the Honor, Sir, to inclose to you a Copy of the last Letter I have received from Mr. Willis, our Consul at Barcelona, also a Copy of Mr. Cathcart Circular, & a List of the American Vessels in that Port.
I have lately procured, Sir, from the Minister of Marine, the Release of Fifteen of our Sailors captured on Board English Vessels. With great Respect I have the Honor to be Sir Your most obedient and most humble Servant
Js. C. Mountflorence Quay Malaquais No. 1
 

   
   RC and enclosures (DNA: RG 59, CD, Paris, vol. 1). RC docketed by Wagner. For enclosures, see n. 1.



   
   Willis wrote Mountflorence on 29 Apr. asking him to send to all ports the appended text of O’Brien’s 5 Apr. circular letter warning American citizens of impending danger. Another copy of Cathcart’s 21 Feb. circular letter (see Mountflorence to JM, 17 Apr. 1801) may also have been enclosed. The “List of American Vessels in the Port of Barcelona” mentioned eighteen ships.



   
   Mountflorence, who had been for several years chancellor of the American consulate in Paris, assumed duties as commercial agent there in January 1801 (Peter P. Hill, William Vans Murray, Federalist Diplomat: The Shaping of the Peace with France, 1797–1801 [Syracuse, N.Y., 1971], p. 145).


